IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30725
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

DION LAVERT JACKSON,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 95-CR-20099-01
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Dion Lavert Jackson argues that the district court clearly

erred in failing to adjust his offense level for his minimal or

minor participation in the offense.

     We have reviewed the record, including the presentence

report, the transcript of the sentencing hearing, and the briefs

and find that the district court did not err in refusing to make

an adjustment for Jackson’s minimal or minor role in the offense.

Jackson failed to carry his burden of demonstrating

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30725
                               - 2 -

that he was less culpable than other participants involved in the

offense.   See United States v. Zuniga, 18 F.3d 1254, 1260 n.10

(5th Cir.), cert. denied, 115 S. Ct. 214 (1994).   Further,

Jackson cannot complain because he was held accountable only for

his own offense conduct and not for the conduct of any other

participant in the drug transaction.   See United States v.

Flucas, 99 F.3d 177, 181 (5th Cir. 1996).

     AFFIRMED.